 

| USDC SDNY i

‘DOCUMENT

_ ELECTRONICALLY FILED
DOC #:

UNITED STATES DISTRICT COURT
DATE FILED: FEB 2020

FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

IN THE MATTER OF THE PETITION OF

PJSC URALKALI FOR AN ORDER PURSUANT
TO 28 U.S.C. § 1782 TO CONDUCT DISCOVERY Misc.No. G27” 4G aR K
FOR USE IN A FOREIGN PROCEEDING Nr

 

 

PRARGSEDT ORDER UNDER 28 U.S.C. § 1782 TO ISSUE A SUBPOENA TO
LAWRENCE STROLL FOR THE TAKING OF DEPOSITION AND THE
PRODUCTION OF DOCUMENTS FOR USE IN A FOREIGN PROCEEDING

The Petition of PISC Uralkali (‘Petitioner’) for an order under 28 U.S.C. § 1782 to

Conduct Limited Discovery for Use in a Foreign Proceeding was submitted on

January 30, 2020. It is hereby:

ORDERED that the Petitioner is authorized to serve Lawrence Stroll with the

subpoena staph as as Exhibit D to the qn wecrhee of Kevin Lloyd. This ov der te fy
Lntove (a dca bv wert vash sy wr0d
vhf é

IT IS SO ORDERED. Pus 0

Dated: v] cs, Lol-d
United States oat ict Iddge \

 

4005896935v1

 
